Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-17-00528-CV

                                Maria Patricia FACUNDO,
                                        Appellant

                                            v.

                        Abraham VILLEZCAS and Lety Villezcas,
                                     Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2016CV7001941D1
                        Honorable Jose A. Lopez, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Costs of this appeal are assessed against appellant.

      SIGNED August 1, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice